Chief Justice TOAL,
concurring.
While I agree wholeheartedly with the constitutional analysis contained in the excellently researched and beautifully written dissenting opinion, because of the unique circumstances of this case, I cannot join in that opinion. For the reasons stated infra, I concur in the result reached by the majority that these defendants’ convictions must stand, and the circuit court must be reversed.
The dissent is completely correct in its conclusion that section 16-19-40 is void for vagueness because that section fails to give adequate notice of the prohibited conduct and fails to provide law enforcement with the requisite guidance to ensure its fair administration. However, I agree with the majority that these Appellants are foreclosed from challenging the constitutionality of this section because they were engaged in conduct that fell so clearly within the statutory proscription. This was not your penny ante game of poker organized in someone’s home, but a regular card game hosted in Stallings’s home after advertisements were posted on the Internet to recruit players who paid to participate. Thus, they do not have standing to challenge the statute as vague. See, e.g., United States v. Williams, 553 U.S. 285, 304, 128 S.Ct. 1830, 170 L.Ed.2d 650 (2008) (stating “ordinarily ‘[a] plaintiff who engages in some conduct that is clearly proscribed cannot complain of the vagueness of the law as applied to the conduct of others’ ” (quoting Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494-495, and nn. 6 and 7,102 S.Ct. 1186, 71 L.Ed.2d 362 (1982)) (alteration in original)); State v. Neuman, 384 S.C. 395, 403, 683 S.E.2d 268, 272 (2009) (“One *537to whose conduct the law clearly applies does not have standing to challenge it for vagueness.” (quoting Curtis v. State, 345 S.C. 557, 572, 549 S.E.2d 591, 598 (2001))).
Furthermore, and perhaps more importantly, we cannot sever the language, “a house used as a place of gaming,” from section 16-19-40 without striking the provision in its entirety. “The test for severability is whether the constitutional portion of the statute remains complete in itself, wholly independent of that which is rejected, and if of such a character that it may fairly be presumed the legislature would have passed it independent of that which conflicts with the constitution.” Joytime Distrib. & Amusement Co., Inc. v. State, 338 S.C. 634, 648-49, 528 S.E.2d 647, 654 (1999) (citations omitted). On the other hand, “[w]hen the residue of an Act, sans that portion found to be unconstitutional, is capable of being executed in accordance with the Legislative intent, independent of the rejected portion, the Act as a whole should not be stricken as being in violation of a Constitutional Provision.” Id. (quoting Dean v. Timmerman, 234 S.C. 35, 43, 106 S.E.2d 665, 669 (1959)). Striking “house used as a place of gaming” would render the remaining provisions incomplete, leaving the State powerless to regulate gambling in locations other than those explicitly listed in the statute. Moreover, it is highly unlikely that the legislature would have enacted this statute absent the stricken language, as the legislature amended section 16 — 19— 40 in 1816 to specifically include this language.
In my opinion, striking this language would also open the door wide to all heretofore illegal gaming practices in this state, including video poker. See S.C.Code Ann. § 16 — 19— 40(g) (proscribing the playing of “any machine or device ... used for gambling purposes”). Because of this very real consequence, I am concerned that striking this critical language from the statute would beget, as elucidated by the General Assembly in 1816 when amending section 16-191-40, the “impoverishment of many people, corruption of the morals and manners of youth, ... the tendency which is vice, misery and crime, as examples in this state have abundantly proven.” These dire concerns resonate as much today as they did nearly 200 years ago. I do not need to remind any person of the havoc wreaked upon this State as a result of the “pernicious” practice of video poker. Although there are other *538sound provisions outlawing video poker, see S.C.Code Ann. §§ 1221-2710, 2712 (2000), I am loathe to strike the critical language from the general ban on gaming in the event that it guts these provisions, and consequently, South Carolina’s longstanding prohibition against gambling.
Section 16-19-40 is hopelessly outdated, as it applies to any gaming activity (including all card games) played in a residential home whether wagering occurs or not. This section expired in usefulness long ago and should not form the basis of a modern anti-gambling statute. Thus, I now charge the legislature to modernize section 16-19-40, as I am inclined to agree with the dissent that this provision is constitutionally infirm. However, for the aforementioned reasons, I join the majority in result only, and would reverse the circuit court under these circumstances.